Order filed February 11, 2021.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-19-00088-CR
                                    ____________

                   KIMBEL VERSHON CARTER, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 351st District Court
                             Harris County, Texas
                         Trial Court Cause No. 1492023

                                       ORDER

      Appellant’s motion to extend time to respond to the court’s request to
demonstrate the notice of appeal was timely filed is moot. The court sua sponte
allows appellant fourteen days from the date of this order to file a response. The
court will dismiss this appeal for want of jurisdiction unless appellant
demonstrates, within 21 days of this letter, that the court has jurisdiction.



                                    PER CURIAM



Panel Consists of Justices Jewell, Poissant, and Wilson.